 


110 HRES 1207 EH: Directing the Chief Administrative Officer of the House of Representatives to provide individuals whose pay is disbursed by the Chief Administrative Officer by electronic funds transfer with the option of receiving receipts of pay and withholdings electronically.
U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 
2d Session 
H. RES. 1207 
In the House of Representatives, U. S.,

September 11, 2008
 
RESOLUTION 
Directing the Chief Administrative Officer of the House of Representatives to provide individuals whose pay is disbursed by the Chief Administrative Officer by electronic funds transfer with the option of receiving receipts of pay and withholdings electronically. 
 

1.Providing Individuals Paid by Chief Administrative Officer of the House of Representatives with the Option of Receiving Receipts of Pay Electronically
(a)In GeneralThe Chief Administrative Officer of the House of Representatives shall take such steps as may be necessary to provide each individual whose pay is disbursed by the Chief Administrative Officer by electronic funds transfer with the option of receiving the receipt of the pay and the accompanying withholdings electronically, the option of viewing electronically the individual’s employee statement required under section 6051 of the Internal Revenue Code of 1986, and the option of revising electronically (to the extent permitted under applicable law and regulations) the individual’s number of deductions and withholdings under that statement and information relating to the deposit of the individual’s funds with the financial institution to which the electronic funds transfer is made. 
(b)Electronic Funds Transfer DefinedIn subsection (a), the term electronic funds transfer has the meaning given such term by section 3332 of title 31, United States Code.
 
Lorraine C. Miller,Clerk.
